EXHIBIT 10.22

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into as of
the 9th day of June, 2008 (the “Effective Date”), by and between Spectrum
Brands, Inc. (“the “Company”) and Amy J. Yoder (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement dated March 27, 2007 (the “Agreement”); and

WHEREAS, the Company and the Executive wish to amend certain provisions of the
Agreement in recognition of the Executive’s past services to the Company and the
importance to the future success of the Company of the Executive’s continued
services; and

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein (promises that include benefits to which the Executive would not
otherwise be entitled), and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1.      Capitalized Terms not defined herein shall have the meanings given those
terms in the Agreement.

2.      The target on which the Executive’s Bonus, payable pursuant to
Section 3(b) of the Agreement, is based is increased from 75% of the Executive’s
annual base salary to 100% of the Executive’s annual base salary, effective with
the bonus payable to the Executive for the Company’s 2008 fiscal year.

3.      Except as modified by this Amendment, the Agreement remains in full
force and effect, and the execution of this Amendment shall not affect the
rights of the Company or the Executive under the terms of the Agreement as in
effect immediately prior to the Effective Date with respect to events occurring
before the Effective Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SPECTRUM BRANDS, INC  

/s/    Kent J. Hussey

By:

 

Kent J. Hussey, CEO

 

 

EXECUTIVE:  

/s/    Amy J. Yoder

Name:

 

Amy J. Yoder

 

2